Citation Nr: 0714408	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  99-01 752A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a low 
back disability.  

2.  Entitlement to an increased rating for calluses on the 
first and fifth metatarsals of the right foot, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
August 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which confirmed and continued a 20 percent 
rating for a low back disorder and a 10 percent rating for 
calluses on the first and fifth metatarsals of the right 
foot.  More recently, however, in a September 2001 decision, 
the RO increased the rating for the low back disorder from 20 
to 60 percent, retroactively effective from June 16, 1997.  

The Board remanded this case in November 2003 for further 
development of the evidence followed by readjudication of the 
claims.  Subsequently, a rating decision in January 2006 
granted service connection for radiculopathy of each lower 
extremity and assigned separate 10 percent ratings for each 
additional disability, retroactively effective from May 17, 
1997.  That decision also increased the rating for the 
calluses from 10 to 20 percent, retroactively effective from 
August 10, 1993.  


FINDING OF FACT

On February 13, 2006, prior to the promulgation of a decision 
in this appeal, the veteran notified the RO that he was 
satisfied with the decision to assign higher ratings for his 
disabilities and, therefore, was withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


